GUNTHER, Judge.
We reverse and remand to the trial court with instructions to issue a rule to show cause on the appellant’s petition filed pursuant to the Florida Contraband Forfeiture Statute, section 932.704, Florida Statutes (1987).
In the instant case, the factual allegations of this petition were sufficient to state a cause of action because they established probable cause for believing that the contraband forfeiture statute had been violated. Based on the sufficiency of the petition itself, the trial court should have issued a rule requiring the appellee to show cause why the currency should not be forfeited to the state pursuant to the Florida Contraband Forfeiture Act. In re U.S. Currency in Amount of $5,300, 429 So.2d 800 (Fla. 4th DCA 1983). Therefore, we reverse and remand with instructions to issue the rule to show cause and for further proceedings consistent with the procedure established in In re U.S. Currency in Amount of $5,300, 429 So.2d 800 (Fla. 4th DCA 1983).
REVERSED AND REMANDED.
ANSTEAD and WARNER, JJ., concur.